RENDERED: JANUARY 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0066-MR


ANGELIQUE GONZALES                                                     APPELLANT



                  APPEAL FROM OWSLEY CIRCUIT COURT
v.                 HONORABLE MICHAEL DEAN, JUDGE
                         ACTION NO. 18-CI-00069



RICHARD BALL; YOLANDA BALL; AND
NATHAN NORRIS                                                          APPELLEES



                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Angelique Gonzales appeals from an order of the

Owsley Circuit Court which granted sole custody of Appellant’s children to

Richard and Yolanda Ball. The trial court held that Appellant was an unfit parent

and that it would be in the children’s best interests for the Balls to have custody.
We believe the trial court erred in concluding Appellant was unfit; therefore, we

reverse and remand.

                   FACTS AND PROCEDURAL HISTORY

             Appellant and Nathan Norris are the biological parents of two

children. When the orders being appealed in this case were entered, the children

were two and three years of age. Richard and Yolanda Ball are the paternal

grandparents of the children. Appellees filed a petition for custody in July of 2018

with the Owsley Circuit Court. At the time of the filing of the petition, Appellant

was residing in Missouri.

             A hearing was held before a domestic relations commissioner on

October 18, 2018. Afterward, the commissioner submitted a recommended order

which granted Appellant and Mr. Norris joint custody. Mr. Norris had issues

regarding domestic violence toward Appellant and drug addiction; therefore, the

commissioner suggested he be granted supervised visitation one week per month

with the Balls supervising. Thereafter, the parties agreed that Mr. Norris should

get two weeks of visitation every other month. On March 1, 2019, the trial court

entered an order which adopted the commissioner’s recommended order. The

order also included the requested visitation change.

             On July 1, 2020, Appellees filed a motion seeking to hold Appellant

in contempt for failing to abide by the timesharing agreement and to award


                                         -2-
Appellees emergency custody of the children. The motion alleged that Appellant

was not allowing Mr. Norris to exercise his visitation and that Appellant was

believed to be abusing drugs. Neither Appellant nor her attorney appeared for the

hearing regarding the contempt and emergency custody issues. The trial court

granted the motion for emergency custody in favor of Appellees.

             On August 27, 2020, Appellees filed a motion requesting that the

Balls be granted sole custody of the children or, in the alternative, that Mr. Norris

be granted sole custody. Mr. Norris requested that the court grant the Balls

custody because he has some serious health issues and he wanted his parents to

have legal rights to the children in case his health declined. A hearing was held

before the domestic relations commissioner on August 31, 2020, where multiple

people testified. On November 15, 2020, the commissioner entered a proposed

order that held that Appellant was an unfit parent, that Mr. Norris waived his

superior right to custody, and that the Balls should be granted sole custody of the

children. The commissioner believed Appellant was unfit because she had a

pattern of drug use, she failed to maintain a stable environment for the children,

she disappeared with the children, she failed to comply with the timesharing orders

of the court, she failed to recognize bruising on one of the children that “may be

abuse,” and that she had “all-around poor parenting skills[.]” The commissioner




                                          -3-
concluded that Appellant should be granted visitation with the children for one

weekend a month.

             On January 1, 2021, the trial court entered an order affirming the

recommended order of the commissioner. The trial court held that Appellant was

unfit because of her history of drug abuse, her transient lifestyle, her frequent

moves, that she had a variety of men she brought to her home, that she “parties at

night and sleeps through the day,” and that she leaves the children for days at a

time with others to care for them. The court found it would also be in the best

interests of the children for the Balls to have sole custody. The trial court also

awarded Appellant visitation with the children for one weekend a month, unless

otherwise agreed to by the parties. This appeal followed.

                                     ANALYSIS

             Appellant’s primary argument on appeal is that the commissioner and

trial court erred in granting sole custody to the Balls. Appellant argues that the

facts do not support the finding that she was an unfit parent.

                     Trial courts are vested with broad discretion in
             matters concerning custody and visitation. Further, in the
             absence of an abuse of discretion, we will not disturb a
             trial court’s decision. Abuse of discretion in relation to
             the exercise of judicial power implies arbitrary action or
             capricious disposition under the circumstances, at least
             an unreasonable and unfair decision. The test for abuse
             of discretion is whether the trial judge’s decision was
             arbitrary, unreasonable, unfair, or unsupported by sound
             legal principles. The test is not whether we as an

                                          -4-
             appellate court would have decided the matter
             differently, but whether the trial court’s rulings were
             clearly erroneous or constituted an abuse of discretion.

                    Addressing the appellate review of a trial court’s
             findings of fact, the standard is well-established.
             Questions as to the weight and credibility of a witness are
             purely within the province of the court acting as fact-
             finder and due regard shall be given to the court’s
             opportunity to judge the witness’s credibility. Kentucky
             Rules of Civil Procedure (CR) 52.01[.] Therefore,
             factual determinations made by the circuit court will not
             be disturbed on appeal unless clearly erroneous. CR
             52.01. Findings of fact are not clearly erroneous if
             supported by substantial evidence.

                     Finally, we conduct a de novo review of the trial
             court’s application of the law to the established facts to
             determine whether the ruling was correct as a matter of
             law. Under this standard, we afford no deference to the
             trial court’s application of the law to the facts[.]

Glodo v. Evans, 474 S.W.3d 550, 552-53 (Ky. App. 2015) (internal quotation

marks and citations omitted). “[P]arents of a child have a fundamental, basic, and

constitutional right to raise, care for, and control their own children.” Id. at 553

(citation omitted).

                    For a nonparent to seek custody who does not meet
             the statutory standard of de facto custodian in [Kentucky
             Revised Statutes (KRS)] 403.270, the nonparent must
             establish either of the following two exceptions to a
             parent’s superior right or entitlement to custody: (1) that
             the parent is shown by clear and convincing evidence to
             be an unfit custodian, or (2) that the parent has waived
             his or her superior right to custody by clear and
             convincing evidence.


                                          -5-
Id. (citations omitted).

                    As stated in Davis v. Collinsworth, “[t]he type of
             evidence that is necessary to show unfitness on the part
             of the mother in this custody battle with a third party is:
             (1) evidence of inflicting or allowing to be inflicted
             physical injury, emotional harm or sexual abuse; (2)
             moral delinquency; (3) abandonment; (4) emotional or
             mental illness; and (5) failure, for reasons other than
             poverty alone, to provide essential care for the children.”
             771 S.W.2d 329, 330 (Ky. 1989). Indeed, the nonparent
             must show by clear and convincing evidence that the
             parent has engaged in conduct similar to activity that
             could result in the termination of parental rights by the
             state.

Id. at 554 (citation omitted). To determine what conduct might result in the

termination of parental rights, we must also look to KRS 625.090, the statute

governing the involuntary termination of parental rights. KRS 625.090 states in

pertinent part:

             (1) The Circuit Court may involuntarily terminate all
             parental rights of a parent of a named child, if the Circuit
             Court finds from the pleadings and by clear and
             convincing evidence that:

                    (a) 1. The child has been adjudged to be an abused
                        or neglected child, as defined in KRS
                        600.020(1), by a court of competent
                        jurisdiction;

                           2. The child is found to be an abused or
                           neglected child, as defined in KRS 600.020(1),
                           by the Circuit Court in this proceeding;




                                            -6-
         3. The child is found to have been diagnosed
         with neonatal abstinence syndrome at the time
         of birth, unless his or her birth mother:

            a. Was prescribed and properly using
            medication for a legitimate medical
            condition as directed by a health care
            practitioner that may have led to the
            neonatal abstinence syndrome; or

            b. Is currently, or within ninety (90) days
            after the birth, enrolled in and maintaining
            substantial compliance with both a
            substance abuse treatment or recovery
            program and a regimen of prenatal care or
            postnatal care as recommended by her health
            care practitioner throughout the remaining
            term of her pregnancy or the appropriate
            time after her pregnancy; or

         4. The parent has been convicted of a criminal
         charge relating to the physical or sexual abuse
         or neglect of any child and that physical or
         sexual abuse, neglect, or emotional injury to the
         child named in the present termination action is
         likely to occur if the parental rights are not
         terminated;

      (b) The Cabinet for Health and Family Services
         has filed a petition with the court pursuant to
         KRS 620.180; and

      (c) Termination would be in the best interest of the
          child.

(2) No termination of parental rights shall be ordered
unless the Circuit Court also finds by clear and
convincing evidence the existence of one (1) or more of
the following grounds:


                           -7-
(a) That the parent has abandoned the child for a
    period of not less than ninety (90) days;

(b) That the parent has inflicted or allowed to be
   inflicted upon the child, by other than
   accidental means, serious physical injury;

(c) That the parent has continuously or repeatedly
    inflicted or allowed to be inflicted upon the
    child, by other than accidental means, physical
    injury or emotional harm;

(d) That the parent has been convicted of a felony
   that involved the infliction of serious physical
   injury to any child;

(e) That the parent, for a period of not less than six
    (6) months, has continuously or repeatedly
    failed or refused to provide or has been
    substantially incapable of providing essential
    parental care and protection for the child and
    that there is no reasonable expectation of
    improvement in parental care and protection,
    considering the age of the child;

(f) That the parent has caused or allowed the child
    to be sexually abused or exploited;

(g) That the parent, for reasons other than poverty
   alone, has continuously or repeatedly failed to
   provide or is incapable of providing essential
   food, clothing, shelter, medical care, or
   education reasonably necessary and available
   for the child’s well-being and that there is no
   reasonable expectation of significant
   improvement in the parent’s conduct in the
   immediately foreseeable future, considering the
   age of the child;




                      -8-
                   (h) That:

                       1. The parent’s parental rights to another child
                       have been involuntarily terminated;

                       2. The child named in the present termination
                       action was born subsequent to or during the
                       pendency of the previous termination; and

                       3. The conditions or factors which were the
                       basis for the previous termination finding have
                       not been corrected;

                   (i) That the parent has been convicted in a criminal
                       proceeding of having caused or contributed to
                       the death of another child as a result of physical
                       or sexual abuse or neglect;

                   (j) That the child has been in foster care under the
                       responsibility of the cabinet for fifteen (15)
                       cumulative months out of forty-eight (48)
                       months preceding the filing of the petition
                       to terminate parental rights; or

                   (k) That the child has been removed from the
                      biological or legal parents more than two (2)
                      times in a twenty-four (24) month period by the
                      cabinet or a court.

             With all of this in mind, we now turn to the case before us. We do not

believe the evidence was sufficient to support the commissioner and trial court’s

conclusions that Appellant is an unfit parent. First, one of the factual findings

made by the commissioner and the trial court is clearly erroneous. Both the

commissioner and trial court found that Appellant’s living situation was unstable.

While the testimony indicated that Appellees did not always know where

                                         -9-
Appellant was living, the evidence at the hearing indicated that once Appellant

took the children to Missouri, she was either living with her mother or her

boyfriend. This is not substantial evidence that Appellant’s living situation was

unstable or that she was a transient.

             In addition, the commissioner indicated that bruising on one of the

children might have been caused by abuse. There is no evidence in the record to

support a finding that this bruise was in fact caused by abuse. Ms. Ball was the

one to see the bruise on one of the children during a video call. She did not inform

Appellant of the bruise, but did call the Missouri social services. The Missouri

social services investigated Appellant, examined the children, and examined

Appellant’s home. The social services department found no issues and did not

open a case into Appellant or the children. Not all bruises on children equate to

physical abuse.

             Further, the commissioner and trial court found that Appellant’s

leaving the children with other caregivers, sometimes for days at a time, was

inappropriate; however, the evidence indicated that the children usually stayed

with Appellant’s mother or Appellant’s sister. There was no evidence to indicate

that these two people were inappropriate caregivers or that Appellant left the

children with dangerous people.




                                        -10-
               Finally, while the commissioner and trial court indicated Appellant

had a history of drug abuse, there is no evidence that she currently abuses drugs.

There is evidence in the record that Appellant tested positive for drugs in 2017;

however, she passed a hair follicle drug test shortly before the most recent custody

hearing. In addition, every person who testified stated that they had not personally

witnessed Appellant use drugs. The witnesses for Appellees speculated that

Appellant was abusing drugs, but there was no direct evidence of such.

               Based on the evidence, at most, Appellant may lack maturity when

making parenting decisions and she may not always cooperate with the timesharing

orders of the court. This is not sufficient to declare Appellant unfit. There was no

evidence that the children were abandoned, were in danger, were abused, or lacked

food, clothing, or shelter. There is no substantial evidence to support a finding that

any of the factors listed in Glodo or KRS 625.090 are present in this case.1 If

Appellant is not unfit, then the Balls are not entitled to custody of the children.

               Appellant raises other issues on appeal, but they are moot.

                                       CONCLUSION

               We conclude that the domestic relations commissioner and the trial

court erred when they declared Appellant to be an unfit parent. We reverse and



1
  We note that neither the commissioner nor the trial court directly mentioned these unfit parent
factors in their orders.

                                               -11-
remand this case and direct the trial court to return custody of the children to

Appellant.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEES:

 Dawn M. Gentry                            Barbara Anderson
 John Hayden                               Lexington, Kentucky
 Newport, Kentucky




                                         -12-